DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 12/21/2021.  

Claims 1-20 are presented for examination. 

In response to the double patenting rejection, Applicant asserts that “Claims 1-20 have been amended to overcome the double patenting rejections. For instance, independent claims 1, 8, and 15 have been amended to recite that "the plurality of subscribers of the media service are members of the media service and have media usage rights with respect to the media service." Claims 1-37 of Spiegelman do not include these features.”
Examiner respectfully disagrees. Claims 1 and 15 of ‘U.S. Patent No. 
8,346,798 recite “a permission level for accessing said desired playlist results, wherein said permission level is associated with an online media service.” Applicant’s Specification describes the permission level at paragraph [0067] as follows: 
[0067] In one embodiment, the ability of a user viewing and/or playing of another user's published playlist to access a media file and/or media file identifier is governed by a permission level. In one embodiment, the permission level may be triggered upon the user attempting to view the playlist. In another embodiment, the permission level may be triggered when the user attempts to play the playlist. Meaning, that in one embodiment, the user can view all playlists, but permission levels will control whether a user can play the media files within the published playlist. Thus, in one embodiment, the ability to view and/or play a media file and/or media file identifier in a published playlist may be governed by a permission level. In one exemplary embodiment, the permission level is associated with the media file. In another exemplary embodiment, the permission level is controlled by a subscription from a service provider. Rights and permissions can be managed by a DRM application or an associated media management application or media player or combination thereof (emphasis added).

The passage above supports that the permission level governs the ability of a user viewing and/or playing of another user's published playlist to access a media file and/or media file identifier (i.e., ensure that the user has media usage rights). Permission levels will control whether a user can play the media files within the published playlist, and the permission level is controlled by a subscription from a service provider (i.e., The subscription provides the information about subscribers registered as members who are authorized to access a media service). Thus, “a permission level for accessing said desired playlist results, wherein said permission level is associated with an online media service” recited in claims 1 and 15 of the ‘798 patent teaches claimed the plurality of subscribers of the media service are members of the media service and have media usage rights with respect to the media service. Therefore, the double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8,346,798. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-37 of the ‘798 patent contain every element of claims 1-20 of the instant application. 
     As shown in the table below, the combined claims 14, 15 and 34 of the ‘798 patent
comprise the same elements as recited in claim 1 of instant application:  A method comprising: (1) creating a playlist comprising at least one media file identifier; (2) the playlist is designated as private (3) publishing the playlist; (4) displaying the playlist; and (5) playing the playlist (i.e., accessing the playlist).
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 
Instant Application 17/100,337
1. A method implemented by a first device of a first user, comprising:  
(1) creating a first playlist comprising at least one media file identifier, (2) wherein the first playlist is designated as private; 
(3) publishing the first playlist in response to receiving a first input for designating the first playlist as public, wherein, after publishing the first playlist, the first playlist is available for access to a plurality of devices associated with a plurality of subscribers of a media service, service, and wherein the plurality of subscribers of the media service are members of the media service and have media usage rights with respect to the media; 
(4) displaying a second playlist published on a profile page of a second user; 
(5) playing the second playlist in response to receiving a second input for playing the second playlist. 
 
U.S. Patent No. 8,346,798
15.  A computer-implemented method of creating a searchable playlist 
comprising: 
receiving, by at least one processing unit, at least one media file selection indicating the desire to include at least one media file in a playlist;  
receiving, by the at least one processing unit, user-defined playlist descriptor information associated with said playlist, said user-defined playlist descriptor information comprising user-provided text describing one or more of the user's understanding, perception, and feelings toward the playlist in addition to and different from a title of the playlist; 
(3) receiving, by the at least one processing unit, an input indicating the desire to designate said playlist as public, said public designation causing said user-defined playlist descriptor information and information associated with said playlist to be searchable by a searching entity, said associated playlist information comprising title, artist and genre information for each of the playlist's media files and the title of the playlist;  
(1)  creating, by the at least one processing unit, a playlist comprising, for each media file selection, title, artist and genre information contained in a plurality of fields of said playlist, said playlist further comprising the title field containing the title of said playlist and another playlist field containing 
said user-defined playlist descriptor information, said user-defined playlist 
descriptor playlist field containing said user-defined playlist descriptor 
information is in addition to and different from said title field containing 
said title of said playlist;  and 
  communicating, by the at least one , (3) some or all of the published and unpublished playlists each comprising said user-defined playlist descriptor information field, said playlist storage storing said playlist comprising said user-defined playlist descriptor information field containing said user-defined playlist descriptor information can be searched by a searching entity to identify one or more published playlists in a search, the search comprising a search of said user-defined playlist descriptor information field containing said user-defined playlist descriptor information, one or more of the user-defined playlist descriptor information, title, artist, genre and playlist title having an assigned weight for use by the searching entity in identifying the one or more published playlists in the search, wherein said  
(1) a playlist identifier comprising a pointer, metadata associated with said created playlist, and (3) a permission level for accessing said created playlist, wherein said permission level is associated with an online media service; and    
  synchronizing, upon receiving an edit to said created playlist, said user-defined playlist descriptor information and said associated playlist information with said playlist storage. 
14.  The method of claim 1 further comprising facilitating the (4) display of said desired playlist result set at a computing device associated with said 
searching entity.
34.  The method of claim 33 wherein said edit comprises (2) an input indicating the desire to designate said playlist as private.



Claims 2-7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15 and 34 of U.S. Patent No. 8,346,798.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

       Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cue et al. (US 2005/0240494), in view of Weel (US 2005/0251807), Bradley et al. (US 2005/0027871).

As to claim 1, Cue discloses the invention as claimed, including a method implemented by a first device of a first user (Fig. 5), comprising: 
creating a first playlist comprising at least one media file identifier (Fig. 2; Abstract, “A user generates or selects a playlist”; ¶0037, “various playlists may be generated”), wherein the first playlist is designated as private (¶0043, “a private status may indicate that the playlist is accessible only by the individual”; claim 41); 
publishing the first playlist in response to receiving a first input for designating the first playlist as public (308, Fig. 3; ¶0012, “the playlist may then be published by submitting a request to publish the playlist”; ¶0037, “FIG. 2 is an exemplary graphical user interface for publishing a playlist”; claim 1), wherein, after publishing the first playlist, the first playlist is available for access to a plurality of devices associated with a plurality of subscribers of a media service (¶0012, “The playlist is then published such that it is viewable by one or more individuals”; ¶0027, “By publishing a playlist, the playlist may be accessible by one or more individuals”; ¶0037, “FIG. 2 is an exemplary graphical user interface for publishing a playlist and viewing a published playlist”); 
displaying a second playlist published on a profile page of a second user (Fig. 5; ¶0016, “graphical user interfaces that assist users in sharing a playlist, viewing a playlist”; ¶0031, “Each client 104 includes a media player 108.  The media player 108 is an application program”; ¶0046, “a request to display one or more playlists including a particular search term, track (e.g., song), or album. The request may be a request to display the most viewed playlists such as those including one or more specified tracks and/or albums”).

Although Cue discloses a media player that inherently receives a user request playing the second playlist in response to receiving a second input for playing the second playlist (¶0003, “The user may subsequently select items to be played from the playlist and the media playing program then plays the selected items”; ¶0004, “such selection is accomplished by viewing a playlist within the media playing program and by designating which selection is to be played”; ¶0005; ¶0013, “Selections from the playlist may thus be chosen and played, as desired”; ¶0052, “which the playlist can be stored, displayed, and selections made for playing therefrom”). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Cue to include playing the second playlist in response to receiving a second input for playing the second playlist, as taught by Weel because it would provide tools for efficiently listening desired music or viewing movies easier and more enjoyable (Weel; ¶0003).

Cue does not specifically disclose the plurality of subscribers of the media service are members of the media service and have media usage rights with respect to the media. However, Bradley discloses the plurality of subscribers of the media service are members of the media service and have media usage rights with respect to the media (Fig. 4; Fig. 16; Fig. 21; ¶0017, “This capability can be extended to promote sharing of streams and playlists, making impromptu broadcasts and narrowcasts easy to discover and connect to, using many different devices, while 

As to claim 2, Cue discloses the method of claim 1, wherein the first device is a personal computer or a cellular telephone (104, Fig. 1; ¶0031, “the client 104 are personal computers or other computing devices that are capable of storing and presenting media to their users”).

As to claim 3, Cue discloses the method of claim 1, further comprising receiving user-defined playlist descriptor information associated with the first playlist (Fig. 5; ¶0047, “the user may provide a description and/or title of the playlist. Alternatively, a default description and/or title may be used, such as the previously established description and/or title”).

As to claim 4, Cue discloses the method of claim 1, further comprising: sending search criteria for searching a playlist to a media server (¶0035, “a request to the remote media server to perform a search in accordance with the search criteria for a particular song or album. For instance, the search may request access to published playlists including a particular song or album”; ¶0046, “a user may submit a search request to search the playlists”); and receiving a playlist result set comprising user published playlists with user-defined playlist descriptor information relevant to the search criteria (Fig. 5; ¶0046, “The playlists identified in the search results are then provided in response to the request”). 

As to claim 5, Cue discloses the method of claim 1, wherein the profile page comprises a first area and a second area, and wherein the method further comprises: displaying the second playlist in the first area; and displaying a user description of the second user in the second area (Fig. 5 shows description section, and playlist section separately; ¶0023; ¶0047, “Once a user has requested publication of a particular playlist, the user may provide a description and/or title of the playlist”). 

As to claim 6, Cue discloses the method of claim 1, wherein the subscribers are designated users (¶0027, “The playlist may be accessible by merely those who have a particular password or email address”; ¶0046, “permission to view the published playlists may be verified (e.g., via email address or password)”).

As to claim 7, Cue discloses the method of claim 5, wherein the profile page comprises a third area, and wherein the method further comprises displaying listening preferences of the second user in the third area (Fig. 5 shows “My Top Rated” (listening preferences) in the third section; ¶0037, “"My Top Rated" playlists”).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Cue discloses a first device, comprising: a memory storage comprising instructions; and a processor coupled to the memory storage, wherein the processor is configured to execute the instructions (104, Fig. 1; ¶0031; ¶0059; claim 73).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.
 
As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Cue discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor (104, Fig. 1; ¶0031; ¶0059; claim 73).
 
As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

As to claim 20, it is rejected for the same reasons set forth in claim 6 above.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 8, 2022